NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-3969-19

VICTOR LOPEZ,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                  Submitted February 17, 2022 – Decided March 2, 2022

                  Before Judges Alvarez and Mitterhoff.

                  On appeal from the New Jersey Department of
                  Corrections.

                  Victor Lopez, appellant pro se.

                  Matthew J. Platkin, Acting Attorney General, attorney
                  for respondent (Sookie Bae-Park, Assistant Attorney
                  General, of counsel; Chanell Branch, Deputy Attorney
                  General, on the brief).

PER CURIAM
      Petitioner Victor Lopez, an inmate at Bayside State Prison, appeals pro se

from the May 6, 2020 final agency decision of the New Jersey Department of

Corrections (DOC), which upheld an adjudication and sanctions for committing

prohibited act *.252, encouraging others to riot, N.J.A.C. 10A:4-4.1(a). The

charge stems from an incident that occurred on April 9, 2020 at Southern State

Correctional Facility when petitioner and others were housed in a "quarantine

unit" for inmates who had been in close contact with an inmate or staff me mber

who was symptomatic with COVID-19. The facts of this incident are set forth

in Disciplinary Hearing Officer DiBenedetto's report, so we do not recount them

at length. After careful review of the record and in light of our deferential

standard of review, we affirm.

      We observe that the primary evidence supporting the charge against Lopez

in particular is the fact that he placed a phone call that lasted approximately ten

minutes at 10:15 p.m. after institutional "lock-up" had been called. On April 11,

2020, a Corrections Sergeant served the charge on Lopez, conducted an

investigation, and referred the charge to a hearing officer for further action. The

disciplinary hearing occurred on April 30, 2020. Lopez requested, and was

granted, the assistance of a counsel substitute and pleaded "not guilty" to the




                                                                             A-3969-19
                                        2
charge.   He was also granted confrontation with Officer Russo, Officer

Valentine, and Lieutenant Ernest.

      We note that Ernest stated when answering confrontation questions:

            Encouraging a riot exists whenever a group of inmates
            assaults any official, destroys state property, bands
            together to resist authority, refuses to return to their
            housing assignments, or causes an overt act which
            interferes with the orderly running of the institution or
            endangers the well[]being of any staff member or
            inmate. Additionally, the incident is uncontrollable by
            the staff on duty at the time the situation develops.

      After considering the hearing testimony and other evidence, Disciplinary

Hearing Officer DiBenedetto found Lopez guilty of the charge. She explained:

            [a]fter reviewing the evidence, every inmate had ample
            time to obey staff orders and should have followed
            direction. While it is not known what each specific
            inmate's role was in the disturbance, the evidence
            supports that:

                  1. The inmate was part of a group that
                  received orders. (PA system announced
                  count up to 9:30pm) [;]

                  2. The orders were of such a nature that
                  any reasonable person would have
                  understood the orders, (inmates were given
                  several orders from officers & lieutenant to
                  go down [to] their wings) [;]

                  3. The orders were loud enough that the
                  entire group could have heard the orders [;]


                                                                        A-3969-19
                                       3
                  4. The inmate had ample time to comply
                  with the order [;]

                  5. No inmate, after receiving warnings,
                  complied with staff orders, (video shows
                  [that] inmates did not disperse) [;]

                  6. This inmate was part of the group as
                  evidenced by the escort reports. (A5-33
                  reports.) [.]

            The above findings support that the inmate encouraged
            inmates to riot.

                  ....

            Just because the inmate was not seen actually pushing
            the table, does not mean he wasn't involved by yelling,
            refusing orders and not being on his assigned bed
            during count. Staff reports they cannot identify any
            inmates not involved in the incident. No requirements
            to be "main individual" to be considered guilty. Any
            behavior that is not compliant with staff orders can be
            viewed as encouraging and inciting non[-]compliant
            behaviors.

      Lopez received 210 days' administrative segregation, ninety days' loss of

commutation time, and ten days' loss of recreation privileges. In imposing these

sanctions, the hearing officer found:

            In prison culture, said behaviors must be taken
            extremely seriously and cannot be tolerated. Inmate[']s
            behaviors could have led to violence and injuries for
            staff and inmates. Orders are mandatory and must be
            followed immediately. Inmate[']s actions caused SOG,
            central transportation, [and] the K9 units' unit to be

                                                                          A-3969-19
                                        4
            dispatched and mass overtime as the entire second shift
            was mandatory due to this incident. Said behaviors
            cannot be tolerated and any future behavior of this type
            must be deterred for safety and security purposes.
            Prison[]s function on order.        No mental health
            evaluation noted. Inmate[']s charge history noted.
            Leniency provided; max sanction not given for
            [C]ategory A charge.

      Lopez appealed the hearing officer's decision, relying on a written

statement submitted by his counsel substitute. On May 6, 2020, DOC upheld

the guilty finding and the sanctions imposed.

      Petitioner presents the following arguments for our consideration:

            POINT I

            THE DISCIPLINARY HEARING OFFICER'S
            FINDING OF GUILT ON THE CHARGE OF RIOT
            WAS NOT SUPPORTED BY SUBSTANTIAL
            EVIDENCE AND THEREFORE IT MUST BE
            REVERSED.

            POINT II

            THE DENIAL OF DEFENDANT'S RIGHT TO
            RECEIVE A POLYGRAPH IN ACCORDANCE
            WITH N.J.A.C. 10A:3-7 WAS ARBITRARY AS
            WELL AS PRECONCEPTION DECIDED BY
            ADMINISTRATOR.

      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011). "We defer to an agency decision and do not reverse

unless it is arbitrary, capricious[,] or unreasonable or not supported by

                                                                           A-3969-19
                                       5
substantial credible evidence in the record." Jenkins v. N.J. Dep't of Corr., 412

N.J. Super. 243, 259 (App. Div. 2010).

      We have long recognized that "[p]risons are dangerous places, and the

courts must afford appropriate deference and flexibility to administrators trying

to manage this volatile environment." Russo v. N.J. Dep't of Corr., 324 N.J.

Super. 576, 584 (App. Div. 1999). "A reviewing court 'may not substitute its

own judgment for the agency's, even though the court might have reached a

different result.'" Stallworth, 208 N.J. at 194 (quoting In re Carter, 191 N.J.

474, 483 (2007)). "This is particularly true when the issue under review is

directed to the agency's special 'expertise and superior knowledge of a particular

field.'" Id. at 195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)).

      "We are constrained to engage in a 'careful and principled consideration

of the agency record and findings.'" Williams v. Dep't of Corr., 330 N.J. Super.

197, 204 (App. Div. 2000) (quoting Mayflower Sec. Co. v. Bureau of Sec., 64

N.J. 85, 93 (1973)). A hearing officer's findings must be "sufficiently specific

under the circumstances of the particular case to enable the reviewing court to

intelligently review an administrative decision and ascertain if the facts upon

which the order is based afford a reasonable basis for such order." Lister v. J.B.

Eurell Co., 234 N.J. Super. 64, 73 (App. Div. 1989) (quoting In N.J. Bell Tel.


                                                                            A-3969-19
                                         6
Co. v. Commc'ns Workers of Am., 5 N.J. 354, 377 (1950)). It is also well settled

that an agency's "interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special deference." Manalapan

Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995).

      Pursuant to N.J.A.C. 10A:4-4.1(a):

             An inmate who commits one or more . . . numbered
             prohibited acts shall be subject to disciplinary action
             and a sanction that is imposed by a Disciplinary
             Hearing Officer . . . . Prohibited acts preceded by an
             asterisk (*) are considered the most serious and result
             in the most severe sanctions . . . . Prohibited Acts are
             further subclassified into six categories of severity
             (Category A through F) with Category A being the most
             severe and Category E the least severe and Category F
             containing an opportunity for inmates found guilty of
             specified infractions to participate in a substance-use
             disorder treatment program . . . , if eligible. . . . 1

1
  Under the version of N.J.A.C. 10A:4-4.1(a) in effect at the time of the April 9,
incident, Category F did not exist, and a finding of guilt for a Category A offense,
such as prohibited act *.252, carried with it "a sanction of no less than 181 days and
no more than 365 days of administrative segregation per incident." N.J.A.C. 10A:4-
4.1(a) (2017). The range of sanctions under N.J.A.C. 10A:4-4.1(a) was amended in
2021 so that now,

             [a] finding of guilt for any offense in Category A may
             result in a sanction of five to [fifteen] days in an
             Adjustment Unit and up to 365 days in a Restorative
             Housing Unit (R.H.U.) per incident and one or more of the
             sanctions listed at N.J.A.C. 10A:4-5.1(e), unless a medical
             or mental health professional determines that the inmate is
             not appropriate for R.H.U. placement. Where a medical


                                                                               A-3969-19
                                          7
      To find an inmate guilty of a prohibited act under N.J.A.C. 10A:4-4.1, a

hearing officer must have substantial evidence of an inmate's guilt. N.J.A.C.

10A:4-9.15(a). "'Substantial evidence' means 'such evidence as a reasonable

mind might accept as adequate to support a conclusion.'" Figueroa v. N.J. Dep't

of Corr., 414 N.J. Super. 186, 192 (App. Div. 2010) (quoting In re Pub. Serv.

Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      In light of these principles, we reject Lopez's argument that there was an

insufficient factual basis to support the hearing officer's finding of guilt as the

record undercuts this argument. Although the inmates wore masks, the video

evidence and reporting officers' statements exposed the inmates' non -

compliance with the dispersal order. The hearing officer found the inmate

statements not credible because the inmate-witnesses had the opportunity to

collaborate on their stories while quarantined together after the incident. There

was sufficient credible evidence in the record from which to find that Lopez

defied repeated orders and refused to disperse and return to his bunk to be

counted. That conduct interfered with the facility's attempt "to manage th[e

unit's] volatile environment." Russo, 324 N.J. Super. at 584.


            or mental health professional has made such a
            determination, the inmate may receive one or more of the
            less restrictive sanctions listed at N.J.A.C. 10A:4-5.1(e).
                                                                             A-3969-19
                                        8
      We also reject Lopez's argument that he was improperly denied the

opportunity to take a polygraph examination. We have long recognized an

inmate does not have the right to a polygraph test to contest a disciplinary

charge. Johnson v. N.J. Dep't of Corr., 298 N.J. Super. 79, 83 (App. Div. 1997).

"An inmate's request for a polygraph examination shall not be sufficient cause

for granting the request." N.J.A.C. 10A:3-7.1(c). Indeed, N.J.A.C. 10A:3-

7.1(c) "is designed to prevent the routine administration of polygraphs , and a

polygraph is clearly not required on every occasion that an inmate denies a

disciplinary charge against him." Ramirez v. Dep't of Corr., 382 N.J. Super. 18,

23-24 (App. Div. 2005). "[A] prison administrator's determination not to give a

prisoner a polygraph examination is discretionary and may be reversed only

when that determination is 'arbitrary, capricious or unreasonable.'" Id. at 24.

"[A]n inmate's right to a polygraph is conditional and the request should be

granted when there is a serious question of credibility, and the denial of the

examination would compromise the fundamental fairness of the disciplinary

process." Id. at 20.

      In the present matter, the administrator determined all issues raised by

Lopez could be decided by the hearing officer. The administrator concluded,

based on her evaluation of Lopez's request, charge package, and evidence, that


                                                                          A-3969-19
                                       9
a polygraph was unnecessary.       We are satisfied that the administrator's

determination was not arbitrary, capricious, or unreasonable. Id. at 24.

      Affirmed.




                                                                           A-3969-19
                                      10